UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q/A [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTER ENDED: JUNE 30, 2016 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000 – 55224 AMCHI GENDYNAMY SCIENCE CORPORATION (Name of small business issuer in its charter) Delaware 47-1360654 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1809 Pritchard Way Hacienda Heights, CA (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code: 626-715-9695 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large Accelerated Filer ☐ Accelerated Filer ☐ Non-accelerated Filer ☐ Smaller Reporting Company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YES [ X ] NO [ ] As of August 8, 2016, there were 247,207,994 shares of the registrant’s common stock, $0.0001 par value per share, outstanding. EXPLANATORY NOTE The purpose of this Amendment to Form 10-Q (“Amendment”) is to amend our initial filing of a Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2016, filed with the Securities and Exchange Commission on August 9, 2016 (the “Initial Filing”), to reclassify $60,445 of Deposits previously categorized in the Statement of Cash Flows for the six months ended June 30, 2016 (Unaudited) in the Cash Flows From Operating Activities, to the Cash Flows From Financing Activities. This change resulted in increase in general and administrative expenses by $45 to $116,876 and increase in a net loss to $116,830 for the six months ended June 30, 2016 (Unaudited). In addition, we revised Item IV “Controls and Procedures” section. Except with respect to the changes in the financial statements described above, and corresponding changes to the Management’s Discussion and Analysis of Financial Condition and Results of Operations section of this report, and revising Item IV - Controls and Procedures, the Initial Filing has not been amended, updated or otherwise modified. Unless specified, the disclosures provided in this report have not been updated for more current information. Therefore, this Amendment should be read in conjunction with our other filings made with the Securities and Exchange Commission subsequent to the date of the Initial Filing. CAUTIONARY STATEMENT All statements included or incorporated by reference in this Quarterly Report on Form10-Q /A, other than statements or characterizations of historical fact, are forward-looking statements. Examples of forward-looking statements include, but are not limited to, statements concerning projected net sales, costs and expenses and gross profit margins; our accounting estimates, assumptions and judgments; the demand for our products; the competitive nature of and anticipated growth in our industries; and our prospective needs for additional capital. These forward-looking statements are based on our current expectations, estimates, approximations and projections about our industries and business, management’s beliefs, and certain assumptions made by us, all of which are subject to change. Forward-looking statements can often be identified by words such as “anticipates,” “expects,” “intends,” “plans,” “predicts,” “believes,” “seeks,” “estimates,” “may,” “will,” “should,” “would,” “could,” “potential,” “continue,” “ongoing,” similar expressions, and variations or negatives of these words. These statements are not guarantees of future performance and are subject to risks, uncertainties and assumptions that are difficult to predict. Therefore, our actual results could differ materially and adversely from those expressed in any forward-looking statements as a result of various factors, some of which are listed under “Risk Factors” in our Annual Report on Form10-K for the year ended December 31, 2015 and in Item 1A of Part II of this report. These forward-looking statements speak only as of the date of this report. We undertake no obligation to revise or update publicly any forward-looking statement for any reason, except as otherwise required by law. Amchi Gendynamy Science Corporation Form 10-Q/A For the Quarter Ended June 30, 2016 TABLE OF CONTENTS Page Part I- Financial Information Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 Part II- Other Information Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Default Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 16 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Amchi Gendynamy Science Corporation Balance Sheets June 30, December 31, (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ 324,386 $ 59,837 Prepaid expense - 7,400 Other current asset 148,571 - Total Current Assets 472,957 67,237 Other Assets: Patent Rights and Trademark 30,400 10,400 Total Assets $ 503,357 $ 77,637 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable $ 5,000 $ 15,000 Accrued liabilities 5,153 - Officer's compensation payable 30,000 - Payable to related party 12,359 102,172 Deposits - 60,445 Total Current Liabilities 52,512 177,617 Total Liabilities 52,512 177,617 Commitments and Contingencies (Note 6) Stockholders' Equity (Deficit): Preferred stock, $0.0001 par value, 20,000,000 shares authorized; none issued and outstanding at June 30, 2016 and December 31, 2015, respectively - - Common stock, $0.0001 par value, 500,000,000 shares authorized; 247,207,994 shares and 20,500,000 shares issued and outstanding at June 30, 2016 and December 31, 2015, respectively 24,721 2,050 Discount on common stock ) ) Additional paid in capital 646,735 1,751 Deficit accumulated during development stage ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity $ 503,357 $ 77,637 The accompanying notes are an integral part of these unaudited financial statements. 1 Amchi Gendynamy Science Corporation Statements of Operations For The Three Months Ended June 30, For The Six Months Ended June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenue $ - $ - $ - $ - Cost of Revenue - Gross Profit - Operating Expenses: General and administrative - - Total Operating Expenses - - Operating Loss From Operations ) - ) - Other Income (Expenses) 21 - 46 - Loss From Operations Before Income Tax ) - ) - Provision For Income Tax - Net Loss $ ) $ - $ ) $ - Basic and Diluted Net Loss Per Share $ ) $ - $ ) $ - Weighted Average Number of Shares Outstanding 247,207,994 20,000,000 216,875,599 20,000,000 The accompanying notes are an integral part of these unaudited financial statements. 2 Amchi Gendynamy Science Corporation Statements of Cash Flows For The Six Months Ended June 30, (Unaudited) (Unaudited) Cash Flows from Operating Activities: Net loss $ ) $ - Adjustment to reconcile net loss to net cash provided by operating activities: Expenses paid by stockholder and contributed as capital - - Changes in operating assets and liabilities: Prepaid expense 7,400 - Other current asset ) - Accounts payable ) - Accrued liabilities - Officer's compensation payable 30,000 - Net Cash Used in Operating Activities ) - Cash Flows from Investing Activities - - Cash Flows from Financing Activities: Cash received from related party as advance 2,500 - Cash paid to related party against advances ) - Cash proceeds from sale of common stock 587,210 - Net Cash Provided by Financing Activities 497,397 - Net Increase in Cash and Cash Equivalents 264,549 - Cash and Cash Equivalents, Beginning of the Period 59,837 - Cash and Cash Equivalents, End of the Period $ 324,386 $ - Supplemental Disclosures of Cash Flow Information: Cash paid for income taxes $ - $ - Cash paid for interest $ - $ - Supplemental Disclosures of Non-Cash Investing and Financing Activities: Conversion of deposits received into issuance of common stock $ $ - Assignment of patent and trademark in exchange of common stock $ 20,000 $ - The accompanying notes are an integral part of these unaudited financial statements. 3 Amchi Gendynamy Science Corporation Notes to Financial Statements June 30, 2016 (Unaudited) NOTE 1 – NATURE OF OPERATIONS AND GOING CONCERN As used herein and except as otherwise noted, the term “Company”, “it(s)”, “our”, “us”, “we” and “Amchi” shall mean Amchi Gendynamy Science Corporation, a Delaware corporation. Amchi Gendynamy Science Corporation, formerly known as Pretty Valley Acquisition Corporation, was incorporated on May 20, 2014 under the laws of the state of Delaware. On June 18, 2014, Pretty Valley Acquisition Corporation filed a registration statement with the Securities and Exchange Commission on Form 10 by which it became a public reporting company. In September, 2015, the Company implemented a change of control by redeeming shares of existing shareholders, issuing shares to new shareholders, electing new officers and directors and accepting the resignations of its then existing officers and directors. In connection with the change of control, the shareholders of the Company and its board of directors unanimously approved the change of the Company’s name from Pretty Valley Acquisition Corporation to Amchi Gendynamy Science Corporation. The Company has been formed to provide a method for a foreign or domestic private company to become a reporting company with a class of securities registered under the Securities Exchange Act of 1934. The Company is an early-stage development company using a special designed message machine along with acoustic wave to replace medicine and insulin to help diabetes patients to recovery from high blood sugar and medicine side effects. In China, Amchi is one of a few companies in the field of developing a physical method to treat Diabetes, utilizing electrical frequencies and special acoustic waves, which the founder of the Company has devoted many years in researching this Chinese traditional sound wave treatment. The Company has been working to determine what is the right multiple frequency, and how this frequency works on Diabetes to lower blood sugar. The Company’s research is in its early stages and there is no assurance that its therapy protocol or its energy devices will ever be able to be proved and accepted by the scientific and medical communities. Going Concern The Company’s financial statements are prepared using generally accepted accounting principles in the United States of America applicable to a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company has not yet generated any revenue and has sustained operating losses since inception to date and allow it to continue as a going concern. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary financing to continue operations, and the attainment of profitable operations. The Company incurred a net loss of $116,830 for the six months ended June 30, 2016, used net cash in operating activities of $232,848, has a working capital surplus of $420,445, and has an accumulated deficit of $218,561as of June 30, 2016. These factors, among others raise a substantial doubt regarding the Company’s ability to continue as a going concern. If the Company is unable to obtain adequate capital, it could be forced to cease operations. The accompanying financial statements do not include any adjustments to reflect the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The following summary of significant accounting policies of the Company is presented to assist in the understanding of the Company’s financial statements. The financial statements and notes are the representation of the Company’s management who is responsible for their integrity and objectivity. These accounting policies conform to accounting principles generally accepted in the United States of America ("GAAP") in all material respects, and have been consistently applied in preparing the accompanying financial statements. 4 Amchi Gendynamy Science Corporation Notes to Financial Statements June 30, 2016 (Unaudited) Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates of valuation of equity instruments. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. Cash and Cash Equivalents Cash and cash equivalents include cash on hand and on deposit at the banking institutions. The Company did not have cash equivalents as of June 30, 2016 and December 31, 2015, respectively. Concentration of Risk Financial instruments that potentially subject the Company to concentrations of credit risk consist principally of cash and other current asset. The Company places its cash with high quality banking institutions. The Company has the cash balances in excess of the Federal Deposit Insurance Corporation limit as of June 30, 2016 and not as of December 31, 2015. Income Taxes The Company accounts for income taxes using the asset and liability method in accordance with ASC 740, “
